FILED
                               NOT FOR PUBLICATION
                                                                                APR 20 2016
                       UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


REGINA PEEL,                               )     No. 13-57155
                                           )
         Petitioner - Appellant,           )     D.C. No. 2:10-cv-05105-FMO-JEM
                                           )
         v.                                )     MEMORANDUM*
                                           )
JEFFREY BEARD,                             )
                                           )
         Respondent - Appellee.            )
                                           )

                       Appeal from the United States District Court
                          for the Central District of California
                      Fernando M. Olguin, District Judge, Presiding

                           Argued and Submitted April 7, 2016
                                  Pasadena, California

         Before: FERNANDEZ and BEA, Circuit Judges, and MENDOZA,** District
Judge.

         Regina Peel appeals the district court’s denial of her petition for writ of

habeas corpus. See 28 U.S.C. § 2254. We affirm.

         Peel asserts that her right to be protected against self-incrimination under the

         *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
        The Honorable Salvador Mendoza, Jr., District Judge for the U.S. District
Court for the Eastern District of Washington, sitting by designation.
Fifth Amendment to the United States Constitution was violated when she was

interrogated by police officers who did not inform her of her rights under Miranda

v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966). We

disagree.

      Miranda protections are accorded to those who are subjected to “custodial

interrogation.” Id. The writ of habeas corpus cannot issue unless the decision of

the state court “‘was contrary to’ federal law then clearly established in the

holdings of [the Supreme] Court; or that it ‘involved an unreasonable application

of’ such law; or that it ‘was based on an unreasonable determination of the facts’ in

light of the record before the state court.” Harrington v. Richter, 562 U.S. 86, 100,

131 S. Ct. 770, 785, 178 L. Ed. 2d 624 (2011) (citations omitted). Moreover, relief

must be denied unless “the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103, 131 S. Ct. 786–87. We have carefully reviewed the

record, including the transcript of the interrogation, and we are unable to say that

Peel has met those standards. That is, she has not shown that the California Court

of Appeal made unreasonable determinations of facts. See Miller-El v. Cockrell,

537 U.S. 322, 340, 123 S. Ct. 1029, 1041, 154 L. Ed. 2d 931 (2003). Nor are we

                                           2
able to say that in light of those facts the Court of Appeal’s determination that she

was not in custody1 was unreasonable.2 We recognize that we have decided cases

on direct review that might suggest a contrary conclusion,3 but those cannot be

relied upon as a source of or to sharpen Supreme Court law for purposes of habeas

corpus review of state decisions.4

      AFFIRMED.




      1
       See, e.g., Yarborough v. Alvarado, 541 U.S. 652, 660–65, 124 S. Ct. 2140,
2147–50, 158 L. Ed. 2d 938 (2004); Berkemer v. McCarty, 468 U.S. 420, 437–39,
104 S. Ct. 3138, 3149–50, 82 L. Ed. 2d 317 (1984); California v. Behleler, 463
U.S. 1121, 1125, 103 S. Ct. 3517, 3520, 77 L. Ed. 2d 1275 (1983) (per curiam);
see also Howes v. Fields, __ U.S. __, __, 132 S. Ct. 1181, 1189–90, 182 L. Ed. 2d
17 (2012).
      2
          Harrington, 562 U.S. at 102, 131 S. Ct. at 786.
      3
       See United States v. Craighead, 539 F.3d 1073, 1089 (9th Cir. 2008);
United States v. Kim, 292 F.3d 969, 974, 977 (9th Cir. 2002); but see Kim, 292
F.3d at 978 (O’Scannlain, J., dissenting).
      4
       Marshall v. Rodgers, __ U.S. __, __, 133 S. Ct. 1446, 1450–51, 185 L. Ed.
2d 540 (2013) (per curiam); Parker v. Matthews, 567 U.S. __, __, 132 S. Ct. 2148,
2155–56, 183 L. Ed. 2d 32 (2012) (per curiam).

                                            3